Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
U.S. Pat. Pub. No. 20200160160 to Kim et al. (Kim) teaches that a resistive memory is a non-volatile memory which represents weight information with the resistance (or conductivity) of the corresponding device. Resistive memories arranged in a crossbar array may be used as an analog vector-matrix multiplier. When a vector corresponds to a voltage applied to each row of the memory array and a matrix corresponds to the conductivities of devices of the memory array, a current output to each column of the memory array becomes a result value of vector-matrix multiplication according to Ohm's law and Kirchhoff's law. While an existing complementary metal-oxide semiconductor (CMOS)-based vector-matrix multiplier has a complexity of 0 (n.sup.2), a vector-matrix multiplier based on a resistive memory array has a complexity of 0 (1) and thus is highly expected as an artificial neural network circuit.  However, there is no teaching of multiplication of values on two separate devices for interpolation, as required by the independent claims.
The remaining cited prior art teaches various aspects of deep neural network learning by assigning weights stored in non-volatile memory, however similarly do not teach the multiplication of weights in two separate ICs connected by vias.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812